DETAILED ACTION 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/27/21 has been entered.
Response to Arguments
Applicant's arguments filed on 4/27/21 have been fully considered but they are not persuasive.
For 103 rejection on claim 8, Applicant argued:
	a) An uplink grant is not included in an RRC message (page 8-9);
	b) “Applicant has amended the claimed invention to recite that the higher layer processing circuitry determines not to generate the MAC PDU in a case that: (a) the parameter is configured, (b) the MAC PDU is to include only a periodic BSR, and (c) there is no available data for an uplink transmission. That is, in addition to the previously recited conditions (b) and (c), newly recited condition (a) also must be satisfied in order for the higher layer processing circuitry to determine not to generate the MAC PDU.”; (page 10);
	c) Applicant also raise “the higher layer” issue and stated that cited references does not disclose it (page 12-13).
	In response, Examiner respectfully disagrees. 
a) Whether an uplink grant is included in an RRC message does not matter because the claim language does not directly say the uplink grant is in RRC an message or not. Applicant does not response to Examiner’s position that FIGs 5 and 7 of Lee clearly disclosed an uplink grant from the base station eNB to UE that reads on the claim limitation “an uplink grant” well;
	b) Bergstrom discloses newly amended claims (as shown in the office action below) by citing “the BSR is suppressed if the X most recent BSR(s) has indicated zero”, [0111] and “For example, the wireless communication device will only send a periodic BSR if the wireless communication device has data to transmit and a previous BSR did not indicate less than or equal to a second threshold amount of bytes, otherwise the periodic BSR will be suppressed”, [0114]; note BSR is transmitted using MAC PDU, not sending BSR suggests not generating MAC PDU, and that BSR with the parameter X being zero indicating not to perform uplink transmission. It does not matter where the parameter is as soon as the desired result can be achieved. One ordinary skilled in the art would be motivated to include the parameter in a RRC message if it is available to achieve the same goal;
	c)
Regarding issues related to 112(a), written description, Applicant stated that “Support for these features is found in, for example, paragraphs [0120]-[0128], [0131]-[0134], [0147], [0149], and [0155] of Applicant's specifications”, and particularly stated “[0149] of Applicant's specification further discusses the fourth parameter, and discloses, "The fourth parameter may include a parameter used to configure whether the empty transmission is performed on the Semi-Persistent Scheduling resource (configure to perform or not to perform the transmission)” (page 7). 
 	In response, Examiner respectfully disagrees. The “fourth parameter” is for transmission on “Semi-Persistent Scheduling” only in the cited sections, not any uplink transmission. Therefore, the specification support the claim limitations is not sufficient.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 8-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, 
	Claim 8 recites “ a Radio Resource Control (RRC) message including a parameter configuring not to perform an uplink transmission” and “the higher layer processing circuitry determines not to generate the MAC PDU in a case that the parameter is configured, the MAC PDU is to include only a periodic BSRA and there is no available data for an uplink transmission”. There is insufficient support for these claim limitations in the specification. Applicant stated that “Support for these features is found in, for example, paragraphs [0120]-[0128], [0131]-[0134], [0147], [0149], and [0155] of Applicant's specifications”, and particularly stated “[0149] of Applicant's specification further discusses the fourth parameter, and discloses, "The fourth parameter may include a parameter used to configure whether the empty transmission is performed on the Semi-Persistent Scheduling resource (configure to perform or not to perform the transmission)”.  However, the “fourth parameter” is for transmission on “Semi-Persistent Scheduling” only, not any uplink transmission. Therefore, the specification support the claim limitations is not sufficient.
	Independent claims 10, 12 and 14 are rejected because each of them has the same problem as claim 8.
	Dependent claims are rejected because they dependent on independent claims.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8, 10, 12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 20150230267 A1) in view of Bergstrom (US 20180167842 A1).
For claims 8, 10, 12 and 14, Lee discloses wireless system including a terminal apparatus and a base station apparatus (FIG. 5 shows a base station eNB and a terminal UE), performing steps comprising: 
receiving circuitry that receives, from a base station apparatus, an uplink grant on a physical downlink control channel (“the BS determines resource distribution and informs the UE allocated uplink radio resources to the UE through a PDCCH according to a scheduling algorithm”, [0061] in view of FIGs. 5 and 7 showing eNB sending UL grant to UE); 
higher layer processing circuitry that generates a MAC PDU that includes a BSR (“A MAC PDU may contain at most one MAC BSR CE”, [0086]; note that higher layer is the layer above the physical layer and MAC PDU is obviously not generated by physical layer, but higher layer); wherein
transmitting circuitry that transmits the MAC PDU to the base station apparatus based on the uplink grant (“UL data, for a logical channel which belongs to a LCG, becomes available for transmission in an RLC entity or in an PDCP entity, and either the data belongs to a logical channel with higher priority than priorities of logical channels which belong to any LCG and for which data is already available for transmission, or there is no data available for transmission for any of logical channels which belong to a LCG, in which case the BSR is referred below to as ‘regular BSR’”, [0066]); wherein
Bergstrom, in the same field endeavor of wireless communication, discloses a Radio Resource Control (RRC) message including a parameter configuring not to perform an uplink transmission and the higher layer processing circuitry determine not to generate the MAC PDU in a case that the parameter is configured, the MAC PDU is to be include only a periodic BSR and there is no available data for an uplink transmission. (“the BSR is suppressed if the X most recent BSR(s) has indicated zero”, [0111] and “For example, the wireless communication device will only send a periodic BSR if the wireless communication device has data to transmit and a previous BSR did not indicate less than or equal to a second threshold amount of bytes, otherwise the periodic BSR will be suppressed”, [0114]; note BSR is transmitted using MAC PDU, not sending BSR suggests not generating MAC PDU, and that BSR with the parameter X being zero indicating not to perform uplink transmission. It does not matter where the parameter is as soon as the desired result can be achieved).
Therefore, it would obvious at the time when the application was filed to combine Lee and Bergstrom to determine not to generate the MAC PDU in a case that the MAC PDU is to include only a periodic BSR and there is no available data for an uplink transmission for the benefit of saving radio resource.
Claims 9, 11, 13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 20150230267 A1) in view of Bergstrom (US 20180167842 A1), further in view of  Pelletier (US 20140056243 A1).
As to claims 9, 11, 13 and 15, Lee in view of Bergstrom discloses claims 8, 10, 12 and 14, and is silent but Pelletier, in the same field endeavor of wireless communication, discloses wherein the higher layer processing circuitry determines not to generate the MAC PDU in a case that the parameter is configured and the MAC PDU is to include only a padding BSR (“A BSR may not be transmitted to one or more serving sites even if a BSR has been triggered if no data is available for transmission from logical channel scheduling group associated with the serving site”, [0195]; note that a MAC PDU including only padding BSR may be not be transmitted because no data is available for transmission , suggesting the MAC PDU need not to be generated).
Therefore, it would obvious at the time when the application was filed to apply the teaching of  Pelletier to the wireless system disclosed by Lee and Bergstrom not to generate the MAC PDU in a case that the MAC PDU is to include only a padding BSR for the benefit of saving radio resource.
Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jianye Wu whose telephone number is (571)270-1665.  The examiner can normally be reached on Monday to Thursday, 8am to 7pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on (571) 272-3927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published 

/JIANYE WU/Primary Examiner, Art Unit 2462